In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00415-CR

 _____________________


DEONTA JAMION RICHARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 96850




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Deonta Jamion Richard pled guilty
to robbery. (1)  The trial court found the evidence sufficient to find Richard guilty, but deferred
further proceedings, placed Richard on community supervision for eight years, and assessed
a fine of $1000.  The State subsequently filed a motion to revoke Richard's unadjudicated
community supervision.  Richard pled "true" to two violations of the conditions of his
community supervision.  The trial court found that Richard violated the conditions of his
community supervision, found Richard guilty of robbery, and assessed punishment at seven
years of confinement. 
	Richard's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 30, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.   We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We note that in the section
entitled "Statute for Offense[,]" the trial court's judgment incorrectly recites "29.03(a)(2)
Penal Code."  See Tex. Pen. Code Ann. § 29.03(a)(2) (Vernon 2003) (aggravated robbery). 
We delete this language and substitute "29.02 Penal Code" in its place.   See id. § 29.02
(robbery).  We affirm the trial court's judgment as reformed. (2)


	AFFIRMED AS REFORMED.
							_________________________________
								   DAVID GAULTNEY  										    Justice

Submitted on August 11, 2009
Opinion Delivered August 26, 2009						
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.	
1. Richard was indicted for aggravated robbery, but he pled guilty to the lesser-included
offense of robbery.
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.